UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



BRENDA GRISSOM,

       Plaintiff,
               v.                                          Civil Action No. 11-1604 (JEB)
DISTRICT OF COLUMBIA, et al.,

       Defendants.


                                  MEMORANDUM OPINION

       On September 8, 2010, Plaintiff Brenda Grissom triggered the alarm on a metal detector

she was passing through while entering the Reeves Center in the District of Columbia. Officer

Rockwell Phillips, an employee of AlliedBarton Security Services who appeared to be following

the instructions of District of Columbia Protective Services Police Officer Sharpe (Plaintiff has

provided no first name), then proceeded to run a hand-held metal detector all over her body.

While a crowd of people waiting to pass through security and other security officers looked on,

Officer Phillips allegedly used the wand to repeatedly rub Grissom’s genitals and instructed her

to pull up her blouse. After doing so, she was permitted to enter the building.

       Plaintiff’s Amended Complaint contends that both officers, AlliedBarton, and the District

violated her First, Fourth, and Fifth Amendment rights, committed various common-law torts,

and violated a D.C. law prohibiting public-accommodation discrimination. The claims against

Officer Phillips have been dismissed without prejudice for failure to effect service. The District

and Officer Sharpe have now filed a Motion to Dismiss, which Allied Barton has joined,

contending that Plaintiff has failed to sufficiently plead her federal claims. Although it finds that

Plaintiff has not made out federal claims against the District and AlliedBarton, the Court

                                                  1
concludes that her Fourth and Fifth Amendment claims against Officer Sharpe in his personal

capacity survive Defendants’ Motion. It will therefore grant the Motion in part and deny it in

part.

I.      Background

        According to her Amended Complaint, the veracity of which must be presumed for the

time being, Grissom entered the Reeves Center on September 8, 2010. Am. Compl., ¶ 10. She

was wearing “a pair of shorts with a buckled belt, a sleeveless blouse and open-toed sandals.”

Id., ¶ 11. Intending to visit the federal credit union on the second floor, Grissom triggered the

alarm on the metal detector while passing through the building entry’s security station. See id.,

¶¶ 11-12. Working security at that time were Officer Sharpe, “a supervisor and member of the

District of Columbia Protective Police Department,” id., ¶ 7, and Officer Phillips, an employee

of AlliedBarton Security Services – a corporation that provides security services at the Reeves

Center under a contract with the District of Columbia. See id., ¶¶ 4, 6. “[O]ther unknown

security and/or protective service officers” were also “standing at the security checkpoint and in

the lobby.” Id., ¶ 14.

        Officer Phillips, who was standing next to Officer Sharpe and appeared to be receiving

instructions from him, id., ¶ 13, instructed Grissom to hold out her arms and spread her legs. See

id., ¶ 15. Officer Phillips then began to run a “wand” – presumably a hand-held metal detector –

“across the front of her body, . . . across both of her arms[,] . . . down the front of her body, down

the front of her legs inside and up touching her vaginal area, rubbing her genitals.” Id., ¶ 16.

After instructing her to turn around, he “continued with the same process across her arms and

down her back and up her legs, again touching her vaginal area, rubbing her genitals and

buttocks.” Id., ¶ 17. By this point, a “crowd” of individuals waiting to proceed through security



                                                  2
had gathered and was watching. See id., ¶ 18. Grissom told the officers that she felt degraded

and wanted Officer Phillips to stop, but the officers did not respond. See id., ¶¶ 18-19. “Officer

Sharp [sic] then instructed Officer Phillips to have Plaintiff pull up her blouse. In fear and

apprehension, Plaintiff pulled up her blouse.” Id., ¶ 20. There is no allegation as to whether

such action exposed any of her flesh or undergarments. She was then permitted to enter and

walked away. Id., ¶ 21.

       Grissom filed a Complaint – which has since been once amended – initiating the instant

suit on September 6, 2011. Her Amended Complaint names as Defendants Officers Sharpe and

Phillips in their individual and official capacities, AlliedBarton, and the District of Columbia.

Grissom seeks to recover for violations of her First, Fourth, and Fifth Amendment rights via 42

U.S.C. § 1983, see id., ¶¶ 22-37, as well as for various common-law torts and public-

accommodation discrimination under the D.C. Human Rights Act. See id., ¶¶ 38-68. Because

Plaintiff was unable to locate and serve Defendant Phillips, the case against him has been

dismissed without prejudice. See Minute Order, March 19, 2012. The District of Columbia and

Officer Sharpe have now filed a Motion to Dismiss under Rule 12(b)(6), which AlliedBarton has

joined. See Line of Defendant AlliedBarton Joining in Motion to Dismiss, ECF No. 14. These

Defendants contend that Plaintiff has failed to adequately state her federal claims and, as a result,

that the Court lacks subject-matter jurisdiction over the remaining state-law claims.

II.    Legal Standard

       Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of an action where a

complaint fails “to state a claim upon which relief can be granted.” In evaluating Defendants’

Motion to Dismiss, the Court must “treat the complaint’s factual allegations as true . . . and must

grant plaintiff ‘the benefit of all inferences that can be derived from the facts alleged.’” Sparrow



                                                  3
v. United Air Lines, Inc., 216 F.3d 1111, 1113 (D.C. Cir. 2000) (quoting Schuler v. United

States, 617 F.2d 605, 608 (D.C. Cir. 1979)) (internal citation omitted); see also Jerome Stevens

Pharms., Inc. v. FDA, 402 F.3d 1249, 1253 (D.C. Cir. 2005). The notice-pleading rules are “not

meant to impose a great burden on a plaintiff,” Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 347

(2005), and she must thus be given every favorable inference that may be drawn from the

allegations of fact. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 584 (2007).

       Although “detailed factual allegations” are not necessary to withstand a Rule 12(b)(6)

motion, id. at 555, “a complaint must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009)

(quoting Twombly, 550 U.S. at 570). Plaintiff must put forth “factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. The Court need not accept as true “a legal conclusion couched as a factual allegation,” nor an

inference unsupported by the facts set forth in the Complaint. Trudeau v. Fed. Trade Comm’n,

456 F.3d 178, 193 (D.C. Cir. 2006) (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)

(internal quotation marks omitted)). Though a plaintiff may survive a 12(b)(6) motion even if

“recovery is very remote and unlikely,” Twombly, 550 U.S. at 555 (citing Scheuer v. Rhodes,

416 U.S. 232, 236 (1974)), the facts alleged in the complaint “must be enough to raise a right to

relief above the speculative level.” Id.

III.   Analysis

       The instant Motion – originally filed by the District and Sharpe and later joined by

AlliedBarton – seeks dismissal of Plaintiff’s federal claims. If the Court dismisses those claims,

Defendants further argue, it must dismiss the remainder of the case for lack of subject-matter

jurisdiction. The Court will first address Defendants’ argument that Plaintiff has failed to



                                                  4
adequately plead her federal causes of action. After concluding that the only federal claims that

survive the instant Motion are Grissom’s Fourth and Fifth Amendment claims against Sharpe in

his personal capacity, the Court will then address what is to be done with the state-law claims

that remain. Because the state-law claims are “part of the same case or controversy,” 28 U.S.C.

§ 1367(a), as the surviving federal claims, the Court ultimately will retain jurisdiction over the

entire case.

        A. Federal Claims

        Plaintiffs’ federal claims are brought under 42 U.S.C. § 1983. Section 1983 provides for

a cause of action against:

               [e]very person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State or Territory or the District of Columbia,
               subjects, or causes to be subjected, any citizen of the United States or
               other person within the jurisdiction thereof to the deprivation of any rights,
               privileges, or immunities secured by the Constitution and laws . . . .

42 U.S.C. § 1983. To state a claim under § 1983, a plaintiff must plead facts sufficient to

establish 1) “the violation of a right secured by the Constitution and the laws of the United

States” and 2) “that the alleged deprivation was committed by a person acting under color of

state law.” West v. Atkins, 487 U.S. 42, 48 (1988). In addition, to hold a municipality liable

under § 1983, a plaintiff has to plead facts that demonstrate that the municipality’s “policy or

custom” caused the constitutional injury. See Monell v. New York City Dept. of Social Servs,

436 U.S. 658, 694 (1978); Connick v. Thompson, 131 S. Ct. 1350, 1357-58 (2011); Baker v.

District of Columbia, 326 F.3d 1302, 1305 (D.C. Cir. 2003).

        Grissom has pled – and Defendants do not appear at this juncture to dispute – that the

named Defendants, including the private Defendants, were acting under color of state law during

the incident in question. The second element, accordingly, is not now at issue. Rather, it is to



                                                     5
the sufficiency of Plaintiff’s pleadings with respect to the first element and to municipal liability

that the instant Motion is addressed.

       Instead of proceeding claim-by-claim, however, the Court will evaluate Plaintiff’s claims

Defendant-by-Defendant, beginning with the District, then turning to AlliedBarton, and finally

addressing the allegations against Officer Sharpe in both his official and individual capacities.

Ultimately, only Plaintiff’s Fourth and Fifth Amendment claims against Sharpe in his individual

capacity survive the instant Motion.

               1. District of Columbia

       A municipality may not be held liable under § 1983 for the acts of its employees on a

theory of respondeat superior. See Monell, 436 U.S. at 691-92. Instead, § 1983 only imposes

liability on a municipality when its own illegal action – i.e., “‘action [taken] pursuant to official

municipal policy’” – “‘subjects’ a person to a deprivation of rights or ‘causes’ a person ‘to be

subjected’ to such a deprivation.” Connick v. Thompson, 131 S. Ct. 1350, 1359 (2011) (quoting

Monell, 436 U.S. at 691-92); see also Pembaur v. City of Cincinnati, 475 U.S. 469, 480 (1986).

In other words, “a municipality can be liable under § 1983 only where its policies [or customs]

are the ‘moving force [behind] the constitutional violation.’” City of Canton, Ohio v. Harris, 489

U.S. 378, 388-389 (1989) (quoting Monell, 436 U.S. at 694; Polk County v. Dodson, 454 U.S.

312, 326 (1981)). This “affirmative link,” City of Oklahoma City v. Tuttle, 471 U.S. 808, 823

(1985), between a municipal policy and a plaintiff’s injury may take any of several forms:

               the explicit setting of a policy by the government that violates the
               Constitution, see Monell, 436 U.S. at 694–95; the action of a
               policy maker within the government, City of St. Louis v.
               Praprotnik, 485 U.S. 112, 123–30 (1988); the adoption through a
               knowing failure to act by a policy maker of actions by his
               subordinates that are so consistent that they have become
               “custom,” id. at 130; or the failure of the government to respond to
               a need (for example, training of employees) in such a manner as to

                                                  6
               show “deliberate indifference” to the risk that not addressing the
               need will result in constitutional violations, Harris, 489 U.S. at
               390; Daskalea v. Dist. of Columbia, 227 F.3d 433, 441 (D.C. Cir.
               2000).

Baker, 326 F.3d at 1306-07.

       Here, Plaintiff has pled that the District’s “customs and practices, such as encouraging

sexual misconduct by failing to adequately supervise, discipline or train its employees and/or

agents, that were in place enabled its agents and employees to act with deliberate indifference to

the constitutional rights of Plaintiff.” Am. Compl., ¶ 24. She also avers that the District “had

actual notice and knowledge of Defendant[s] Phillips, Sharpe and AlliedBarton’s noncompliance

with the program statements, policies and procedures and failed or otherwise refused to take

corrective or punitive action against said AlliedBarton and/or security officers/protective

officers.” Id., ¶ 29. She alleges that “it was and remains” the District’s “custom, practice,

written and unwritten policy and procedure to knowingly permit Officers Phillips and Sharp to

unlawfully touch and sexually harass females during the search process.” Id., ¶ 30. At the same

time, she contends that “Defendant failed or otherwise refused to create, maintain and or enforce

written policies, procedures, practices and instructions relative to the proper and accepted

method of conducting a wand or pat down search.” Id., ¶ 33. For good measure, Plaintiff adds

that the District, along with AlliedBarton, “failed to perform proper and adequate criminal

background searches” on the individual Defendants and other employees. Id., ¶ 31.

       While Plaintiff may certainly plead alternative theories of liability – e.g., that the

District’s policy caused the alleged violations and that the District’s failure to promulgate a

policy demonstrated deliberate indifference – these contentions are merely “legal conclusions

cast in the form of factual allegations.” Kaemmerling v. Lappin, 553 F.3d 669, 677 (D.C. Cir.

2008). Plaintiff has not pled any facts that support an inference that the District’s policy or

                                                  7
deliberate indifference caused the constitutional violations she alleges. See Atchinson v. District

of Columbia, 73 F.3d 418, 422 (D.C. Cir. 1996) (“section 1983 complaint alleging municipal

liability must include some factual basis for the allegation of a municipal policy or custom”). If

filling a Complaint containing the appropriate legal terms were sufficient, every plaintiff could

state a claim against a municipality merely by throwing in the necessary keywords. In order to

state a claim against the District, Plaintiff must identify supporting facts, not simply restate the

required elements.

       The only facts Plaintiff identifies are those relating to the single incident that forms the

basis of her suit. “[P]roof of a single incident of unconstitutional activity is not sufficient to

impose liability under Monell, unless proof of the incident includes proof that it was caused by

an existing, unconstitutional municipal policy . . . .” Tuttle, 471 U.S. at 823-24. Though our

Circuit has held that a plaintiff need not identify multiple instances of unconstitutional conduct in

order to prove an unconstitutional municipal policy, see Atchinson, 73 F.3d at 423, she still

“must include some factual basis for the allegation of a municipal policy or custom.” Id. at 422.

This is not, moreover, the unusual situation in which misconduct is “sufficiently serious and

obvious” that the misconduct, “on its face, raises doubts about a municipality’s training

policies.” Id. at 422-23 (noting that it is “possible for a section 1983 plaintiff to satisfy Rule 8 by

alleging both a failure to train and an unusually serious instance of misconduct” (emphasis

added)).

       Because Plaintiff has not identified facts sufficient to support her § 1983 claims against

the District, therefore, the Court will grant its Motion with respect to those claims and dismiss

them without prejudice.

               2. AlliedBarton



                                                   8
       Although AlliedBarton has not filed its own Motion to Dismiss, it joined in the District’s

Motion and “incorporate[d] by reference the arguments raised” therein. See Line of Defendant

AlliedBarton. While AlliedBarton may not be a municipality, the arguments the District raised

concerning municipal liability are also relevant to AlliedBarton. Specifically, just as the District

can only be held liable under § 1983 for its own actions and not under a respondeat superior

theory, so too can AlliedBarton only be held liable for constitutional violations affirmatively

precipitated by its policy or practice. See Maniaci v. Georgetown Univ., 510 F. Supp. 2d 50, 62

(D.D.C. 2007) (collecting cases and explaining the applicability of Monell to claims against

“private institutions” that “employ quasi-state actors”); see also, e.g., Sanders v. Sears, Roebuck

& Co., 984 F.2d 972, 975–76 (8th Cir. 1993) (“[A] corporation acting under color of state law

will only be held liable under § 1983 for its own unconstitutional policies. The proper test is

whether there is a policy, custom or action by those who represent official policy that inflicts

injury actionable under § 1983.”); Rojas v. Alexander's Dep't Store, Inc., 924 F.2d 406, 408–09

(2nd Cir.1990) (“Although Monell dealt with municipal employers, its rationale has been

extended to private businesses.”); Iskander v. Forest Park, 690 F.2d 126, 128 (7th Cir. 1982)

(“[J]ust as a municipal corporation is not vicariously liable upon a theory of respondeat superior

for the constitutional torts of its employees, a private corporation is not vicariously liable under §

1983 for its employees' deprivations of others' civil rights.”); Powell v. Shopco Laurel Co., 678

F.2d 504, 505–06 (4th Cir. 1982) (private employer of security guard cannot be held liable on

principle of respondeat superior).

       For the same reason that it dismissed Plaintiff’s § 1983 claims against the District,

therefore, the Court will dismiss those claims against AlliedBarton. The single incident of

allegedly unconstitutional conduct and bald legal conclusions simply do not suffice to support an



                                                  9
inference that AlliedBarton’s policy or other actions were responsible for the claimed

constitutional violations.

               3. Officer Sharpe

       Having disposed of the § 1983 claims against the District and AlliedBarton, the Court

now turns to Officer Sharpe, whom Grissom purports to sue in both his individual and official

capacities. “A § 1983 suit for damages against municipal officials in their official capacities,”

however, “is . . . equivalent to a suit against the municipality itself.” Atchinson v. District of

Columbia, 73 F.3d 418, 424 (D.C. Cir. 1996). “‘Based upon the understanding that it is

duplicative to name both a government entity and the entity’s employees in their official

capacity[,]’ courts routinely dismiss claims against the officials to conserve judicial resources

when the entity itself is also sued.” Trimble v. District of Columbia, 779 F. Supp. 2d 54, 58

n.3 (D.D.C. 2011) (quoting Robinson v. District of Columbia, 403 F. Supp. 2d 39, 49 (D.D.C.

2005)). The Court will thus dismiss Grissom’s § 1983 claims against Officer Sharpe in his

official capacity as redundant to her claim against the District.

       The individual-capacity claims, however, remain. With respect to these claims, Sharpe’s

only argument appears to be that Plaintiff has not adequately pled the constitutional violations

that underlie them. Specifically, he maintains that Grissom has failed to sufficiently plead each

of the three constitutional violations on which she purports to base her § 1983 claims. Because

Plaintiff expressly “concede[s] her First Amendment claim” in her Opposition to Defendants’

Motion, see Opp. at 6, the Court will dismiss that claim with prejudice. The Fourth and Fifth

Amendment claims, however, merit further discussion.

                       a. Fourth Amendment




                                                  10
       The Fourth Amendment requires the government to respect “[t]he right of the people to

be secure in their persons . . . against unreasonable searches and seizures . . . .” U.S. Const.

amend. IV. Sharpe contends that Grissom has failed to properly plead a Fourth Amendment

violation because she was not seized within the meaning of the Amendment. See Mot. at 10;

Reply at 8. This argument, however, does not respond to Grissom’s allegation that she was

unlawfully searched. Cf. Horton v. California, 496 U.S. 128, 133 (1990) (distinguishing

searches, which implicate “the individual interest in privacy,” from seizures, which interfere with

an individual’s “dominion over his or her person or property”). Regardless of whether Grissom

was seized at the Reeves Center, Sharpe does not appear at this juncture to seriously challenge

her claim that she was subjected to a search. Cf. Electronic Privacy Information Ctr. v. U.S.

Dep’t of Homeland Sec’y, 653 F.3d 1, 10-11 (D.C. Cir. 2011) (use of advanced imaging

technology at airport is search); United States v. Epperson, 454 F.2d 769, 770 (4th Cir. 1972)

(“We agree that the use of the magnetometer in these circumstances was a ‘search’ within the

meaning of the Fourth Amendment.”).

       The Fourth Amendment, however, does not prohibit all warrantless searches; it only

prohibits unreasonable ones. See United States v. Proctor, 489 F.3d 1348, 1352 (D.C. Cir.

2007); Illinois v. McArthur, 531 U.S. 326, 327 (2001). The “unreasonableness” inquiry is a

particularized one, taking into account the facts and circumstances of the particular case. See

Proctor, 489 F.3d at 1352 (citing South Dakota v. Opperman, 428 U.S. 364, 375 (1976)). In

deciding whether Plaintiff has pled a Fourth Amendment violation sufficient to support her §

1983 claim, then, the Court must determine whether the facts alleged in her Complaint could

support an inference that the search in this case was an unreasonable one.




                                                 11
       Although it is a close question, in the absence of an argument by Sharpe concerning the

reasonableness of the search to which Grissom was subjected, the Court cannot find as a matter

of law that the search was reasonable. If Grissom is able to provide evidence supporting her

allegations that the magnetometer was used to rub her genitals and that the search continued after

she asked the officers to stop, she might succeed in proving that the search was unreasonable

under the circumstances.

       Finally, Sharpe briefly suggests that Grissom cannot maintain her Fourth Amendment

Complaint against him because he “was a security officer rather than a law enforcement

official.” Mot. at 10. Insomuch as Sharpe does not appear to contest Plaintiff’s allegations that

he was “a supervisor and member of the District of Columbia Protective Police Department”

who “has police authority throughout the District of Columbia,” Am. Compl., ¶ 7, however, the

Court is not clear what is intended by this argument. In any event, Plaintiff has pled that Officer

Sharpe, who appears to be a police officer (unlike Officer Philips, who is an employee of

AlliedBarton), acted “under color of state law” when he instructed Officer Philips to conduct the

allegedly unconstitutional search. Id., ¶ 23.

       The Court, therefore, concludes that Grissom’s Fourth Amendment claim against Sharpe

in his personal capacity survives Defendants’ Motion to Dismiss, if just barely.

                       b. Fifth Amendment

       Plaintiff’s Complaint suggests that Defendants also violated her Fifth Amendment “due

process and equal protection” rights. Am. Compl., ¶ 37. Her Complaint, however, provides no

further details about the nature of any intended due-process claim. Nor do her briefs, which

include both an Opposition and a Surreply. Instead, Grissom’s pleadings advance only a sex-




                                                12
based equal-protection theory. As Plaintiff has not articulated a due-process claim, it is thus

solely to the equal-protection question that the Court need turn its attention.

       The Equal Protection Clause, which applies to the District of Columbia via the Fifth

Amendment, see Bolling v. Sharpe, 347 U.S. 497, 499 (1954) (applying Fourteenth

Amendment’s Equal Protection Clause to D.C. through Fifth Amendment’s Due Process

Clause); see also Dixon v. District of Columbia, 666 F.3d 1337, 1339 (D.C. Cir. 2011), requires

state actors to treat similarly situated persons alike. See City of Cleburne v. Cleburne Living

Ctr., Inc., 473 U.S. 432, 439 (1985). “Differential treatment on the basis of sex may violate the

Equal Protection Clause.” Konah v. District of Columbia, 815 F. Supp. 2d 61, 73 (D.D.C. 2011)

(citing Williams v. District of Columbia, 916 F. Supp. 1, 6-7 (D.D.C. 1996)); see also, e.g., Reed

v. Reed, 404 U.S. 71 (1971); Califano v. Goldfarb, 430 U.S. 199 (1977).

       Sharpe seeks to dismiss this claim solely on the ground that Plaintiff has “not plead [sic]

any discriminatory intent or disparate treatment.” Mot. at 7. This, however, is not entirely

accurate. Plaintiff states that Officer Phillips twice used the hand-held metal detector to “touch[

] her vaginal area” and “rub[ ] her genitals” as he ran the wand over her body, and also that she

was asked to “pull up her blouse.” Id., ¶¶ 16-17, 20. That the genital touching, which she labels

“sexual misconduct,” id., ¶ 24, was related to her sex is a fair inference. She explicitly contends,

moreover, that the officers were “unlawfully touch[ing] and sexually harass[ing] females during

the search process,” id., ¶ 30, and improperly searched “female individual [sic] particularly.” Id.,

¶¶ 30, 32 (emphasis added).

       Plaintiff’s allegations relating to her equal-protection claim are undoubtedly sparse. Read

in the light most favorable to Plaintiff, however, they suffice to survive Defendants’ Motion to

Dismiss.



                                                 13
       B. Non-Federal Claims

       Only two federal claims thus remain: the Fourth and Fifth Amendment-based § 1983

claims solely against Officer Sharpe in his individual capacity. Defendants’ argument that the

Court lacks subject-matter jurisdiction over Plaintiff’s common- and local-law claims on the

ground that she failed to establish any federal claim, see Mot. at 8-9, is, accordingly, moot. The

Court has federal-question jurisdiction over the § 1983 claims, see 28 U.S.C. § 1331; John Doe

v. Metropolitan Police Dept. of Dist. of Columbia, 445 F.3d 460, 466 (D.C. Cir. 2006)

(“[S]ection 1983 itself provides the basis for federal question jurisdiction under 42 U.S.C. § 1331

. . . .”), and has supplemental jurisdiction over the remaining claims because they are part of the

same case or controversy. See 28 U.S.C. § 1367(a). The Court’s supplemental jurisdiction,

moreover, includes “claims that involve the joinder . . . of additional parties.” Id.; see also ABF

Freight System, Inc. v. International Brotherhood of Teamsters, 645 F.3d 954, 963 (8th Cir.

2011) (as court had original jurisdiction over action against one defendant, it had supplemental

jurisdiction over claims against another defendant “as the claims against all defendants arose

from the same facts”).

       As a result, because federal claims remain and all of Plaintiff’s non-federal claims are

sufficiently interrelated, the Court retains jurisdiction over the entire suit. As Defendants have

proffered no arguments regarding the merits of those common-law claims, they will remain to be

decided in subsequent proceedings.

IV.    Conclusion

       The Court, accordingly, will issue a contemporaneous Order consistent with this

Memorandum Opinion, which will dismiss all federal claims against all Defendants, with the




                                                 14
exception of Plaintiff’s § 1983 claims based on the Fourth and Fifth Amendments against Officer

Sharpe in his individual capacity.

                                                   /s/ James E. Boasberg
                                                   JAMES E. BOASBERG
                                                   United States District Judge
Date: April 6, 2012




                                              15